                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF KENTUCKY
                               CENTRAL DIVISION
                                  LEXINGTON

KENDELL SEATON,                               )
                                              )
      Plaintiff,                              )
                                              )            No. 5:16-CV-309-REW
v.                                            )
                                              )             OPINION & ORDER
                                              )
SONNY PERDUE, in his official                 )
capacity as Secretary, United States          )
Department of Agriculture,                    )
                                              )
      Defendant.                              )

                                     *** *** *** ***

       In this ADEA action, Plaintiff Kendell Seaton claims that USDA Rural

Development (RD) State Director Tom Fern ignored Plaintiff’s superior credentials and

picked Barry Turner (12-years Seaton’s junior) for the London, Kentucky Area Director

position because he wanted a younger man for the job. DE 1 (Complaint). Defendant

Sonny Perdue, USDA Secretary, moves for judgment on the pleadings or, alternatively,

summary judgment. DE 25 (Motion). The motion is fully briefed, DE 38 (Response), DE

44 (Reply), and stands ripe for review. For the following reasons, and under the

applicable standards, the Court finds that Plaintiff marshalled sufficient proof for a triable

issue on the ADEA claim. Accordingly, the Court denies summary judgment.

       Properly accepting Seaton’s substantiated take, there is significant evidence to

support a finding of employment mischief. Here, the hiring unit, RD, had selected

Plaintiff for the Area Director position but then reversed course when Fern became State

Director. In a reeking process that Fern directly oversaw, he repeatedly lied, created




                                              1
dubitable procedural cover, and ultimately selected a significantly younger candidate that

once had been tied as the lowest rated qualifying applicant. Although the Court has

significant questions about Fern’s actual motivations, the ADEA burden-shifting

structure and pretext analysis provide a binding formula that here, in the summary

judgment context, gets Seaton to a fact-finder.

I.      BACKGROUND

                                             Facts

        Judge Hood, who had the case at one point, previously recapped the relevant

factual backdrop:

     In 2009, Seaton applied for the Area Director position with [RD’s] . . . office in
     London, Kentucky. [DE 1, p. 5, ¶ 19]. Human Resources Manager Cheri
     Gaudinier ranked and scored each applicant based on their education and
     experience, as well as knowledge, skills, and abilities relevant to the position. [Id.
     at p. 5, ¶ 21]. This data was compiled in a Certificate of Eligibles and considered
     by a selection committee, which consisted of the Agency’s State Director, Vernon
     Brown, as well as Administrative Program Director Tom Kostelnik, Housing
     Director Linda Chadwell, Business Director Jeff Jones, and Multi-Family
     Director Paul Higgins. Of the six eligible applicants, Seaton scored and ranked
     highest on the Certificate.2 [Id.].

        [FN 2] Seaton’s experience includes his tenure as Kentucky State Director for
        the USDA/FHA from 1981 to 1987. [Id. at p. 6, ¶ 21]. He also served as a
        Business and Industrial Loan Officer, a County Supervisor, and Assistant
        County Supervisor with the USDA/FDA. [Id.]. Seaton has a B.S. in
        Agriculture from Western Kentucky University, an M.A. in Applied Public
        Financial Management from American University, and a Teaching Certificate
        in Vocational Agriculture Education from the University of Kentucky. [Id.].

     On September 23, 2009, Brown selected Seaton for the position on the basis of a
     unanimous recommendation from the committee. [Id. at p. 6, ¶ 20]. The following
     month, Seaton received a letter stating that he had been chosen for the Area
     Director Position. [Id.]. Seaton then completed the appropriate paperwork and
     submitted to a background check. [Id.].

     In November 2009, Tom Fern was appointed as the Kentucky State Director for . .
     . [RD]. [Id. at p. 6, ¶ 23]. The following January, he met with Kostelnik, Agency
     employee Michele Witt, and Director of Human Resources Allen Hatcher. [Id. at



                                               2
   p. 7, ¶ 24]. Based on Witt’s and Gaudinier’s notes from that meeting, Seaton
   concludes that its purpose was to find a legitimate business reason for denying
   him the Area Director position.4 [Id. at p. 7, ¶ 25-27]. Shortly thereafter, Seaton
   received a letter from Fern notifying him that the position had been cancelled due
   to a pending reorganization. [Id.].

       [FN 4] For example, Gaudinier’s notes indicate that an old arrest was “not
       enough to deny employment” and that this was a “sensitive
       position/situation.” [Id. at p. 7, ¶ 26]. Witt’s notes state that a“background
       check-felony conviction” was reviewed. [Id. at p. 7, ¶ 27].

   Although Fern cancelled five other open jobs at this time, the Area Director
   position was the only one that had already been filled. [Id. at p. 7-8, ¶ 30-31].
   Seaton alleges that reorganization “was only a pretext to cover [his] removal …
   from the job,” as Fern evinced an intent to re-announce the Area Director position
   at the meeting. [Id. at p. 8, ¶ 32-34]. On February 14, 2010, Fern, Kostelnik,
   Gaudinier, and Hatcher held another meeting. [Id. at p. 8, ¶ 36]. Notes from the
   meeting indicate that Seaton “will re-apply for the position & not be selected
   (results of NACI-doesn’t matter)” and that he “would have to argue an EEO
   basis” to complain about it. [Id. at p. 8, ¶ 36-38]. The notes further state that “age
   disc. = 40 yrs.” [Id.].

   In March 2010, Fern submitted a reorganization plan to the USDA’s national
   office that did not affect the Area Director position in London. [Id. at p. 9, ¶ 43].
   The Agency re-announced the position one month later. [Id. at p. 9, ¶ 44]. Seaton
   reapplied. [Id. at p. 9, ¶ 45]. A younger candidate named Barry Hunter, who had
   applied for the position in 2009, also resubmitted his application. [Id.]. Although
   Hunter had scored the lowest on the Certificate of Eligibles in 2009, Fern
   presented Hunter to the selection committee as his choice and asked for the
   committee’s approval, rather than their recommendation. [Id. at p. 9, ¶ 46-47].
   The committee, comprised of Fern, Kostelnik, Jones, Brown, Witt, Gaudinier, and
   Agency employee Gene Floyd, approved Hunter for the Area Director position on
   June 25, 2010. [Id. at p. 9, ¶ 48].

DE 15 at 1–4 (footnote 3 omitted).

                                         Posture

       Seaton, on February 11, 2010, contacted the EEOC and eventually, on April 29,

2010, lodged a formal complaint alleging, among other bases, age discrimination. DE 22-

5 at 1; DE 25-3 (Collective Excerpts from Def.’s Investigative File – Part 1) at 33–34.

Plaintiff eventually brought his claim to a two-day, August 29 & 30, 2011, hearing before




                                             3
EEOC administrative law judge (ALJ) Davidson Momah. Judge Momah, though finding

“the entire selection process very disturbing,” concluded that “the record shows that age

was not the real reason . . . for [Seaton’s] nonselection.” DE 38-5 at 19, 31 (March 28,

2012, decision). The agency adopted the ALJ's recommendation both initially, on

October 23, 2013, and after completing its internal appeals procedure, on May 13, 2016.

Seaton then filed this suit.1 DE 1. Judge Hood substituted as Defendant Secretary Perdue

for former-Secretary Vilsack and, under Rule 12, dismissed all named individual co-

defendants. See DE 15 at 1 (Mem. Op. & Order). Secretary Perdue now pursues

dispositive relief. DE 25.

II.    STANDARD2

       A court “shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.” Fed. R. Civ. P. 56(a). A reviewing court must construe the evidence and draw all

reasonable inferences from the underlying facts in favor of the nonmoving party.

Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 106 S. Ct. 1348, 1356 (1986);

Lindsay v. Yates, 578 F.3d 407, 414 (6th Cir. 2009). Additionally, the court may not




1
  No one, certainly no one caring about facts, benefits from an administrative process that
separates the hiring decision from Court assessment by almost a decade.
2
  The Court conducts no Rule 12 analysis. The parties repeatedly refer to matters outside
the pleadings. The Court, at this late case stage, sees no basis to exclude such references
from its review. Plaintiff had, from the alternative presentation, notice that Defendant’s
motion “might be converted into a motion for summary judgment and [ ] he had a
reasonable opportunity to present materials outside the pleadings.” Wysocki v. Int'l Bus.
Mach. Corp., 607 F.3d 1102, 1105 (6th Cir. 2010). Seaton requests no additional
discovery. Strehlke v. Grosse Pointe Pub. Sch. Sys., 654 F. App'x 713, 718 (6th Cir.
2016) (“The nonmovant . . . must inform the court of its need for discovery.”).
Accordingly, the Court, as it “must” under these circumstances, treats the motion “as one
for summary judgment[.]” Fed. R. Civ. P. 12(d).


                                            4
“weigh the evidence and determine the truth of the matter” at the summary judgment

stage. Anderson v. Liberty Lobby, Inc., 106 S. Ct. 2505, 2511 (1986).

       The burden of establishing the absence of a genuine dispute of material fact

initially rests with the moving party. Celotex Corp. v. Catrett, 106 S. Ct. 2548, 2553

(1986) (requiring the moving party to set forth “the basis for its motion, and identify[]

those portions of ‘the pleadings, depositions, answers to interrogatories, and admissions

on file, together with the affidavits, if any,’ which it believes demonstrate an absence of a

genuine issue of material fact”); Lindsay, 578 F.3d at 414 (“The party moving for

summary judgment bears the initial burden of showing that there is no material issue in

dispute.”). If the moving party meets its burden, the burden then shifts to the nonmoving

party to produce “specific facts” showing a “genuine issue” for trial. Celotex Corp., 106.

S. Ct. at 2253; Bass v. Robinson, 167 F.3d 1041, 1044 (6th Cir. 1999). However, “Rule

56(c) mandates the entry of summary judgment . . . against a party who fails to make a

showing sufficient to establish the existence of an element essential to that party’s case,

and on which that party will bear the burden of proof at trial.” Celotex Corp., 106 S. Ct.

at 2552; see also id. at 2557 (Brennan, J., dissenting) (“If the burden of persuasion at trial

would be on the non-moving party, the party moving for summary judgment may satisfy

Rule 56’s burden of production in either of two ways. First, the moving party may submit

affirmative evidence that negates an essential element of the nonmoving party’s claim.

Second, the moving party may demonstrate to the Court that the nonmoving party’s

evidence is insufficient to establish an essential element of the nonmoving party’s claim.”

(emphasis in original)).




                                              5
       A fact is “material” if the underlying substantive law identifies the fact as critical.

Anderson, 106 S. Ct. at 2510. Thus, “[o]nly disputes over facts that might affect the

outcome of the suit under the governing law will properly preclude the entry of summary

judgment. Factual disputes that are irrelevant or unnecessary will not be counted.” Id. A

“genuine” issue exists if “there is sufficient evidence favoring the nonmoving party for a

jury to return a verdict for that party.”3 Id. at 2511; Matsushita Elec. Indus. Co., 106 S.

Ct. at 1356 (“Where the record taken as a whole could not lead a rational trier of fact to

find for the non-moving party, there is no ‘genuine issue for trial.’”) (citation omitted).

Such evidence must be suitable for admission into evidence at trial. Salt Lick Bancorp v.

FDIC, 187 F. App’x 428, 444–45 (6th Cir. 2006).

III.   ANALYSIS

       The federal-sector ADEA provision requires that “personnel actions affecting

employees or applicants . . . who are at least 40 years of age . . . be made free from any

discrimination based on age.” 29 U.S.C. § 633a(a). Seaton stakes his discrimination claim

on this statute. See DE 1 at ¶ 59.

           A. Applicable Standard

        “To prevail on a claim under the ADEA, it is not sufficient for the plaintiff to

show that age was a motivating factor in the adverse action; rather, the ADEA's . . .



3
  Seaton concedes that he is not entitled to a jury trial in this federal sector matter. See DE
25-2 at 19. Plaintiff’s concession on this point, however, does not alter the Court’s role at
the Rule 56 stage. See Pledger v. United States, 236 F.3d 315, 324 (6th Cir. 2000)
(finding no inconsistency in summary judgment and bench trial results and explaining the
“substantially differe[nt]” roles). Thus, the Court, at times and consistent with the
prevailing summary judgment cases, references a “jury” or “juror” rather than engaging
in linguistic gymnastics to repeatedly substitute “factfinder.” The Court is (and the parties
should be) aware that no jury will be involved and intends such references as simple
placeholders for the Court’s ultimate role as finder of fact.


                                              6
language requires that a plaintiff ‘prove by a preponderance of the evidence (which may

be direct or circumstantial) that age was the ‘but-for’ cause of the challenged employer

decision.’” Scheick v. Tecumseh Pub. Sch., 766 F.3d 523, 529 (6th Cir. 2014) (quoting

Gross v. FBL Fin. Servs., Inc., 129 S. Ct. 2343, 2351 (2009)). The Gross Court clarified

the ultimate burden for a private-sector (§ 623) ADEA plaintiff. Under Gross, an ADEA

plaintiff cannot “establish discrimination by showing that age was simply a motivating

factor.” 129 S. Ct. at 2349.

       Of course, Seaton brings a federal-sector ADEA claim under § 633a. Though both

§§ 623 & 633a forbid age discrimination, Congress used different verbiage to implement

each prohibition. Compare 29 U.S.C. § 633a(a) (requiring that actions be “free from any

discrimination based on age”), with id. at § 623 (prohibiting discrimination “because of . .

. age”). This language variation led the EEOC and the D.C. Circuit to hold that Gross

does not mandate a “but-for” test in federal-sector cases. Ford v. Mabus, 629 F.3d 198,

205 (D.C. Cir. 2010) (“But the Secretary goes on to argue that Gross requires us to hold

that section 633a also creates a but-for test. On this point, we disagree.”); Nita H., EEOC

DOC 0320110050, 2014 WL 3788011, at *10 n.6 (July 16, 2014) (“In the Commission's

view, the ‘but for’ standard . . . does not apply to retaliation claims by federal sector

applicants or employees under . . . the ADEA[.]”).

       On the other hand, the Ninth and Eleventh Circuits apply Gross to § 633a claims.

See Shelley v. Geren, 666 F.3d 599, 606–07 (9th Cir. 2012); Babb v. Sec'y, Dep't of

Veterans Affairs, 743 F. App'x 280, 287 (11th Cir. 2018). In light of Gross, the Seventh

Circuit—and the lone concurrence in the D.C. Circuit’s decision—questioned the Ford

Majority’s reading of § 633a. See Reynolds v. Tangherlini, 737 F.3d 1093, 1096 (7th Cir.




                                             7
2013); Ford, 629 F.3d at 208 (Henderson, J. concurring) (“Given its flat declaration that

the mixed-motives theory ‘is never proper in an ADEA case’ . . . it is difficult for me to

conclude [that] the [Supreme] Court would endorse the reading we announce today.”).

The First, Second, and Fifth Circuits have discussed the unsettled question without

deciding whether the “but-for” test applies to federal-sector claims. See Palmquist v.

Shinseki, 689 F.3d 66, 76 (1st Cir. 2012); Leal v. McHugh, 731 F.3d 405, 411–12 (5th

Cir. 2013); Neary v. Gruenberg, 730 F. App'x 7, 12 (2d Cir. 2018). The Sixth Circuit has

not authoritatively decided this question. But see Parnell v. Stone, 12 F.3d 213 (table)

(per curiam) (6th Cir. 1993) (applying the “but for” standard to a federal sector ADEA

claim).

          Neither Seaton nor the Secretary raises the circuit split on this critical issue.

Defendant cites Colorado and Michigan district court decisions. DE 25-2 at 29 (quoting

Hartley v. Dep't of Agric., No. 10-CV-0323-ZLW-CBS, 2010 WL 5865371, at *3 (D.

Colo. Nov. 29, 2010), report and recommendation adopted, No. 10-CV-00323-ZLW-

CBS, 2011 WL 721861 (D. Colo. Feb. 23, 2011) and Parnell v. Stone, 793 F. Supp. 742,

748 (E.D. Mich. 1992), aff'd, 12 F.3d 213 (table)). The former applied, with minimal

analysis, the “but-for” test to a federal-sector claim; the latter is pre-Gross & Ford.

Plaintiff’s response bears only a single muddled reference, without citation, to the crux of

his claim. See DE 38 at 19 (“Plaintiff has shown the substantial and motivating factor for

Plaintiff’s non-selection, the ‘but-for’ cause, was his age.”). Defendant, in reply, relies on

the Sixth Circuit’s private-sector application of Gross in Blizzard v. Marion Tech. Coll.

See DE 44 at 4 (citing 698 F.3d 275, 283 (6th Cir. 2012)). However, given the current

federal context, Blizzard is distinguishable, and the subsequent references to pre-Gross




                                              8
“motivating factor” analysis is flummoxing. See, e.g., id. at 2 & 8 (quoting Hartsel v.

Keys, 87 F.3d 795, 800 (6th Cir. 1996)). The Court, though inclined, is unwilling to find

Plaintiff conceded this crucial issue based on Defendant’s desultory contentions.

       Nonetheless, an independent review of the relevant precedent convinces the

Court4 that the “but-for” standard is applicable to Plaintiff’s claim. In addition to Gross

and the contrary circuit holdings discussed above, two cases dissuade the Court from

applying Ford. First, the Supreme Court’s textual interpretation of “based on” directly

undercuts the D.C. Circuit’s reading of § 633a. See Safeco Ins. Co. of Am. v. Burr, 127 S.

Ct. 2201, 2212 (2007) (“In common talk, the phrase ‘based on’ indicates a but-for

causal relationship and thus a necessary logical condition.” (emphasis added)); 29

U.S.C. § 633a(a) (prohibiting “discrimination based on age” (emphasis added)). Second,

the Sixth Circuit’s discussion of Gross in Lewis v. Humboldt made clear the Circuit’s

view on Gross’s breadth. 681 F.3d 312, 318 (6th Cir. 2012) (extending Gross to ADA

claims). As the Humboldt Court explained, in 1991 Congress amended Title VII to

incorporate a “motivating factor” standard. Id. (citing Civil Rights Act of 1991, Pub. L.

No. 102–166, § 107, 105 Stat. 1071). The same 1991 Act included ADEA amendments,

see 105 Stat. 1071 at § 115, but omitted any ADEA equivalent to the “motivating factor”

change. Per Gross, “[w]hen Congress amends one statutory provision but not another, it

is presumed to have acted intentionally[.]” 129 S. Ct. at 2349. The Court simply sees no

reasoned basis for limiting the Gross rationale to the ADEA’s private-sector provisions.

The 1991 ADEA amendment Gross referenced concerned § 626(e), which governs notice

and timely filing. Nonetheless, the Gross Court found the contemporaneous amendments

4
  For now, at least. In the trial context, the Court would expect thorough advocacy if there
is a dispute on the question.


                                             9
meaningful for another, unamended ADEA provision—namely § 623. The Court finds

equal import in Congress’s failure to add a “motivating” standard to § 633a, which was

added to the ADEA long before the at-issue 1991 amendments. See Pub. L. No. 93–259,

§ 28, 88 Stat. 55.

       In sum, the Supreme Court’s interpretation of the federal-sector ADEA’s “based

on” verbiage, though in a different context, is consistent with the private sector “because

of” standard. The rationale underlying the Gross decision, as elucidated in Humboldt,

provides no logical basis for limiting the Supreme Court’s “flat declaration that the

mixed-motives theory ‘is never proper in an ADEA case’” to private-sector actions. Ford,

628 F.3d at 208 (Henderson, J., concurring) (quoting Gross, 129 S. Ct. at 2346).

Accordingly, Plaintiff, at trial, would bear the burden of showing that age was the but-for

cause of RD’s failure to hire him. This standard, of course, logically informs the

summary judgment rubric in this ADEA case.

           B. Prima Facie Case

       An ADEA plaintiff may establish a prima facie case via either of two evidentiary

routes: direct or circumstantial. “The direct evidence and circumstantial evidence paths

are mutually exclusive; a plaintiff need only prove one or the other, not both.” Kline v.

Tennessee Valley Auth., 128 F.3d 337, 348–49 (6th Cir. 1997).

                                     Direct Evidence

       A plaintiff pursuing the direct track must present evidence that, “if believed,

requires the conclusion that age was the ‘but for’ cause of the employment decision.”

Scheick, 766 F.3d at 530. The evidence must provide this causal link “without requiring




                                            10
any inferences.” Rowan v. Lockheed Martin Energy Sys., Inc., 360 F.3d 544, 548 (6th

Cir. 2004). Stated otherwise:

       “Direct evidence is composed of only the most blatant remarks, whose
       intent could mean nothing other than to discriminate on the basis of some
       impermissible factor.” [Umani v. Michigan Dep’t of Corr., 432 F. App’x
       453, 458 (6th Cir. 2011)]. It is “‘evidence from the lips of the defendant
       proclaiming his or her . . . animus.’” Diebel v. L & H Res., LLC, 492 F.
       App’x 523, 526 (6th Cir. 2012) (quoting Smith v. Chrysler Corp., 155 F.3d
       799, 805 (6th Cir. 1998)).

Hannon v. Louisiana-Pac. Corp., No. 3:17-CV-00922, 2018 WL 6102940, at *4 (M.D.

Tenn. Nov. 21, 2018). Plaintiff does not pursue this path.5

                                   Circumstantial Proof

       A plaintiff proceeding through the circumstantial prima facie channel must satisfy

“the familiar McDonnell Douglas burden-shifting framework.” Loyd v. Saint Joseph

Mercy Oakland, 766 F.3d 580, 589–90 (6th Cir. 2014). Under this rubric, Seaton had to

initially establish that: “(1) he was at least 40 years old at the time of the alleged

discrimination; (2) he was subjected to an adverse employment action; (3) he was

otherwise qualified for the position; and (4) after he was rejected, a substantially younger

applicant was selected.” Burzynski v. Cohen, 264 F.3d 611, 622 (6th Cir. 2001).6 The



5
  The Court arrives at this conclusion by dint of Plaintiff’s failure to address any of the
relevant factors for alleged discriminatory remarks. See Diebel v. L & H Res., LLC, 492
F. App'x 523, 527 (6th Cir. 2012) (“In age-discrimination cases, allegedly discriminatory
remarks are evaluated by considering four factors[.]”). In any event, the alleged Kostelnik
remarks and Guadinier note would require, at least, some deductive efforts to arrive at the
relevant discriminatory sequitur. This is sufficient to take such proof outside the direct
evidence analysis.
6
  Stated otherwise:
        To establish a prima facie case of age discrimination, a plaintiff must show: “(1)
        membership in a protected group; (2) qualification for the job in question; (3) an
        adverse employment action; and (4) circumstances that support an inference of
        discrimination.” Swierkiewicz v. Sorema N.A., 534 U.S. 506, 510, 122 S. Ct. 992,
        152 L.Ed.2d 1 (2002). An allegation that the plaintiff was replaced by a younger


                                            11
undisputed facts show that Seaton: (1) was over 60 years old during the relevant period,

DE 38 at ¶ 10, (2) applied and was rejected for an RD position, DE 25-1 at ¶ 49, and (3)

that he was, as RD itself twice found, qualified for the position, id. at ¶ 19.

       Defendant disputes the final element but misperceives Seaton’s prima facie

burden. See, e.g., DE 44 at 4. RD argues that Seaton’s failure “to identify a similarly

situated employee outside his protected class that was treated differently than him” is

fatal. DE 44 at 4. Not so, for at least two reasons. First, relative age, rather than class

membership, is the relevant comparative criterion for Seaton and Turner. O'Connor v.

Consol. Coin Caterers Corp., 116 S. Ct. 1307, 1310 (1996) (“Because the ADEA

prohibits discrimination on the basis of age and not class membership, the fact that a

replacement is substantially younger than the plaintiff is a far more reliable indicator of

age discrimination than is the fact that the plaintiff was replaced by someone outside the

protected class.”). The fact that Turner was also over 40, and thus within the § 633a class,


        individual supports an inference of discrimination only if the difference in age is
        significant.
Blizzard, 698 F.3d at 283. Given this formulation, the Court declines the Secretary’s
invitation to treat the vacancy cancellation and Mr. Turner’s selection as distinct alleged
acts of discrimination. The vacancy cancellation, standing alone, would leave the fourth
prima facie element unfulfilled. After all, if the position were never reannounced or never
filled, Seaton’s claim would, at best, fall under the modified “reduction in force”
approach. See Skelton v. Sara Lee Corp., 249 F. App'x 450, 456–57 (6th Cir. 2007)
(“[W]here an employee's position is eliminated pursuant to a reduction in force (‘RIF’) or
reorganization, the analysis with regard to the fourth element differs because the
employee is not replaced.”); see also Barnes v. GenCorp Inc., 896 F.2d 1457, 1465 (6th
Cir. 1990) (“[A] person is not replaced when another employee is assigned to perform the
plaintiff's duties in addition to other duties, or when the work is redistributed among other
existing employees already performing related work. A person is replaced only when
another employee is hired or reassigned to perform the plaintiff's duties.”). But here,
Seaton advances no RIF theory. Rather, it is the full course of conduct—the
announcement, cancellation, reannouncement, and ultimate selection of Mr. Turner—that
comprises Seaton’s claim and that the Court, for current purposes, evaluates. It would
ignore Seaton’s true claim—and the record—to dissect the connected sequence in the
way RD argues.


                                              12
is irrelevant to the prima facie analysis. See id. (“Because it lacks probative value, the

fact that an ADEA plaintiff was replaced by someone outside the protected class is not a

proper element of the McDonnell Douglas prima facie case.”); see also Moffat v. Wal-

Mart Stores, Inc., 624 F. App'x 341, 346 n.5 (6th Cir. 2015) (“An ADEA plaintiff need

not show that she was treated less favorably than someone outside the protected class.”). 7

       Further, disparate treatment proof—though an available alternative basis for

satisfying the fourth element, see Tuttle v. Metro. Gov't of Nashville, 474 F.3d 307, 317

(6th Cir. 2007)—is not mandatory. “[T]he requirement that a plaintiff establish a prima

facie case of age discrimination is not intended to be an onerous one.” Loyd, 766 F.3d at

590. Seaton, to complete his prima facie case, needed only to show that Turner was

“substantially younger[.]” Burzynski, 264 F.3d at 622. Here, the uncontested 12-year age

gap suffices. DE 38 at 5; DE 25-1 at ¶ 42; Grosjean, 349 F.3d at 336 (“Age differences of

ten or more years have generally been held to be sufficiently substantial to meet the

requirement of the fourth part of age discrimination prima facie case.”) (collecting cases).

           C. Nondiscriminatory Basis

       Because Seaton presents a prima facie case, “the burden . . . shifts to [Defendant]

to articulate a legitimate nondiscriminatory reason for the adverse employment action.”

Schoonmaker v. Spartan Graphics Leasing, LLC, 595 F.3d 261, 264 (6th Cir. 2010).


7
  But see Smith v. Wrigley Mfg. Co., LLC, No. 18-5397, 2018 WL 5096379, at *2 (6th
Cir. Oct. 18, 2018) (“(4) she was either replaced by a person outside the protected class
or treated differently than similarly-situated individuals.” (quoting House v. Rexam
Beverage Can Co., 630 F. App'x 461, 463 (6th Cir. 2015)). The Court relies on O’Connor
and the Sixth Circuit’s published decision in Grosjean v. First Energy Corp. in rejecting
the “protected class” enumeration of the fourth element. 349 F.3d 332, 335 (6th Cir.
2003) (“In age discrimination cases, the protected class includes all workers at least 40
years old and the fourth element is modified to require replacement not by a person
outside the protected class, but merely replacement by a significantly younger person.”).


                                            13
“[T]his burden is one of production only, not of persuasion.” Gray v. Toshiba Am.

Consumer Prod., Inc., 263 F.3d 595, 599 (6th Cir. 2001). Here, Defendant offers several

ostensibly legitimate bases for Fern’s choice of Turner over Seaton. Fern contends he

gave Turner the nod based on his more recent (and London-based) experience, his close

ties to the relevant stakeholders, and the positive reviews Turner received from

coworkers and community members. DE 25-3 at 8–9 (Fern EEOC hearing testimony).

Fern also explained why he felt these factors were meaningful. See id. at 9–10 (“The area

director is . . . personally working hands on supervising those staff . . . . He’s the leader . .

. with all the stakeholders[.] . . . . [Turner] knew the people. . . . [H]e had a proven track

record of working well with all the partners and stakeholders as well as his coworkers.”).

Fern contrasted Turner’s credentials with Seaton being away from agency work for

“approximately 22 to 23” years during which “the face of Rural Development has

changed dramatically[.]” Id. at 10. He further noted that Seaton’s work history never

placed him in the London area. Id. at 11.

        The Court views Defendant’s proffered selection rationale as sufficient to carry

the “extremely light” step two production burden. Baseball at Trotwood, LLC v. Dayton

Prof'l Baseball Club, LLC, 204 F. App'x 528, 536 (6th Cir. 2006). “It is important to note

that the defendant need not prove a nondiscriminatory reason for not [hiring Seaton], but

need merely articulate a valid rationale.” Hartsel, 87 F.3d at 800 (emphasis in original).

To the extent Plaintiff argues that experience recency intrinsically is an illegitimate basis

or a mere proxy for ageism, he is incorrect. See Wooden v. Bd. of Educ. of Jefferson Cty.,

Ky., 931 F.2d 376, 379–80 (6th Cir. 1991) (affirming summary judgment over plaintiff’s

objection to defendant’s “giv[ing] more recent experience greater value”); Killian v.




                                               14
Hagel, No. 12-CV-0828 JLS (DHB), 2015 WL 13239134, at *4 (S.D. Cal. July 27, 2015)

(“Plaintiff’s lack of recent experience provided Defendant with a legitimate non-

discriminatory reason for declining to interview and hire Plaintiff.”), aff'd sub nom.

Killian v. Carter, 672 F. App'x 677 (9th Cir. 2016). Plaintiff’s counsel, in closing

argument at the EEOC hearing, provided an interpretation of the alleged “20 years out of

date” remark that is consistent with the Court’s view, i.e., that criticism of remote

experience is just that. DE 38-4 (EEOC Hr’g Tr. – Vol. 2) at 57 (“[B]asically it meant

that Mr. Seaton’s . . . experiences . . . w[ere] too far in the past.”). Put simply, age and

age of experience, though often correlated, are hardly synonymous.8 If Fern chose Turner

because he honestly believed Seaton’s experience “was too far in the past[,]” then

Seaton’s claim fails. Browning v. Dep't of Army, 436 F.3d 692, 696 (6th Cir. 2006)

(“[E]mployment-discrimination laws do not diminish lawful traditional management

prerogatives in choosing among qualified candidates, and an employer has great

flexibility in choosing a management-level employee.” (internal citations and quotation

marks omitted)).

       The cancellation explanation is also grounded in record evidence. See, e.g., DE

38-3 (EEOC Hr’g Tr. – Vol. 1) at 6; id. at 83 (“[A]t one point we were” not even going to

“have the London area office.”); id. at 113; DE 25-4 at 7 (Collective Excerpts from Def.’s

Investigative File – Part 2). Indeed, some proof shows that the national RD office initially

spurred the reorganization efforts. DE 22-2 at 1 (Sherie Hinton Henry Letter to all State

Directors suggesting study of “Reorganizations in the Field.”). Precedent supports


8
   For example, a 38-year old individual (not protected by the ADEA) could have
lifeguarding experience “20 years out of date.” On the flipside, Mr. Brown’s experience
from his 40+ continuous years at the USDA (DE 38-3 at 65) was, as of the EEOC
hearing, current despite falling within the ADEA’s protective ambit.


                                            15
reorganization as a valid explanation for adverse action at McDonnell Douglas step two.

Cf. Shah v. NXP Semiconductors USA, Inc., 507 F. App’x 483, 492 (6th Cir. 2012)

(“Evidence of an employer’s business restructuring, which may include the elimination of

jobs or termination of otherwise competent employees . . . satisfies the employer’s burden

of producing a legitimate, non-discriminatory reason for a plaintiff’s termination.”). RD

offers documentation of deliberate steps in consideration of the state structure under

Fern’s leadership. Those papered steps—which involved many players from local, to

area, to state, to DC—articulate a rational basis for the sequence of and decision behind

cancellation.

       In sum, Defendant’s stated grounds are legitimate, “clear[,] reasonably

specific[,]” and they afford Seaton “a full and fair opportunity to demonstrate pretext.”

Texas Dep't of Cmty. Affairs v. Burdine, 101 S. Ct. 1089, 1096 (1981) (internal quotation

marks omitted). The cases require no more.

           D. Pretext9

       Because Defendant presents legitimate bases for its hiring decision, the burden

returns to Seaton. Plaintiff must offer evidence to show that the offered reasons were, in

fact, “a pretext designed to conceal unlawful discrimination.” Loyd, 766 F.3d at 590–91.

However, Plaintiff’s burden at this stage is not merely to produce evidence capable of

persuading a factfinder to reject the Defendant’s explanation. Rather, Plaintiff must

provide proof sufficient to convince a reasonable finder of fact that if not for Seaton’s

age, Fern would have chosen him over Turner. See St. Mary's Honor Ctr. v. Hicks, 113 S.


9
 A pretext is “something that is put forward to conceal a true purpose or object.” Pretext,
Webster’s Unabridged Dictionary (2001 ed.). It involves or features a “misleading
appearance or behavior.” Id.


                                             16
Ct. 2742, 2754 (1993) (“It is not enough . . . to dis believe the employer; the factfinder

must believe the plaintiff's explanation of intentional discrimination.” (emphasis in

original)). There are three recognized paths for a plaintiff claiming pretext. Seaton must

offer proof that “(1) the employer's stated reason had no basis in fact, (2) the stated

reason did not actually motivate the employer, or (3) the stated reason was insufficient to

warrant the adverse employment action.” Loyd, 766 F.3d at 590 (citing Wexler v. White's

Fine Furniture, Inc., 317 F.3d 564, 576 (6th Cir. 2003) (en banc)).

       Plaintiff does not fully dispute the factual veracity of Defendant’s proffered

explanation, i.e., that Turner had more recent experience and closer ties to the London

Area [or that Fern actually submitted a partial reorganization plan, see DE 25-4

(memorandum requesting reorganization approval)]. Nor does Plaintiff offer a theory

under the third approach, which typically requires a comparative analysis between a

plaintiff and an otherwise similarly situated individual outside the protected class. See

Manzer v. Diamond Shamrock Chemicals Co., 29 F.3d 1078, 1084 (6th Cir. 1994) (“The

third showing is also easily recognizable and, ordinarily, consists of evidence that other

employees, particularly employees not in the protected class, were not fired even though

they engaged in substantially identical conduct to that which the employer contends

motivated its discharge of the plaintiff.”) (overruled on other grounds by Gross, 129 S.

Ct. 2343). Plaintiff identifies no younger individuals that RD hired in the absence of

community ties or recent experience [or younger selectees whose vacancies were not

cancelled]. Not every pretext avenue pertains in every case.

       Instead, Plaintiff here proceeds down the second track. To survive summary

judgment on this theory, Seaton must “demonstrate that a reasonable jury could find that




                                            17
‘the sheer weight of the circumstantial evidence of discrimination makes it more likely

than not that the employer’s explanation is a pretext, or coverup,’ and did not actually

motivate its action.” McDaniels v. Plymouth-Canton Cmty. Sch., No. 17-2412, 2018 WL

5734695, at *8 (6th Cir. Nov. 1, 2018) (quoting Manzer, 29 F.3d at 1084) (Title VII). The

Court sees three categories of evidence relevant to this question.

                                  Vacancy Cancellation

       There is strong proof that sincere reorganization considerations did not actually

motivate Fern’s decision to cancel the London vacancy. Initially, the Court notes that the

reorganization efforts never ultimately impacted the London office and that RD

reannounced the vacancy less than three months after the cancellation. DE 25-4 at 19

(January 15, 2010, cancellation letter); DE 25-5 at 32 (April 5, 2010, reannouncement).

This is far from determinative as to Fern’s original motives, but—just as a closure of the

London office would logically suggest sincere consideration—failure to act cuts in

Plaintiff’s favor. The record also includes statements from multiple current and former

high-level employees that suggest moving the London office to Somerset was never a

viable option. DE 22 at 96 (Former State Director Seaton); DE 38-3 at 92 (Former State

Director Slone); id. at 66–67 (Former Acting State Director Brown); id. at 145

(Administrative Program Director Kostelnik).10 Again, this does not mean that Fern could



10
    The defense characterizes the Slone and Seaton claims regarding reorganization
legitimacy as “bald assertions and conclusory statements[.]” See DE 44 at 7 (quoting
Hartsel, 87 F.3d at 801). The Court disagrees. Seaton, as deponent, detailed the basis for
his opinion that the reorganization, at least affecting London, was a sham. See DE 22
(Seaton Dep.) at 96 (“[T]he flow of people and the way the roads are, the network, how
people are served that come in from the mountains to London, and just move them over
and they got to go around the lake to get to -- over to Somerset, it made no sense.”).
Slone, a 33-year RD veteran (DE 38-3 at 87), also explained his (less strenuous)
criticism: “Moving the London office to Somerset, considering how far the London office


                                            18
not have believed otherwise, but a factfinder could logically infer that Fern did not

honestly assess moving the London office based on such claims.

        Fern’s testimony regarding acting director Brown’s decision to fill a

Madisonville, Kentucky, management vacancy further suggests a non-reorganization

motive for the Seaton cancellation. Brown had filled the spot just before Fern arrived.

Fern, as to the Madisonville selection, stated that he “felt it should not have been done”

because “usually with respect and courtesy [the selecting official] will hold

[management] positions . . . knowing that a new state director is going to be appointed.”

DE 38-4 at 5; see also id. at 35 (testifying to relating similar concerns to Hatcher). A

factfinder could reasonably infer that Fern’s decision to cancel the vacancy was

motivated by a desire to interdict a similar perceived slight in the form of Brown’s Seaton

selection. Of course, such a motive is not, under the ADEA, improper, but the

inconsistency with Fern’s claimed reliance on purely reorganizational concerns is a

pretext factor.

        More importantly, however, are Cheri Guadinier’s notes from a January 2010,11

pre-cancellation meeting attended by Allen Hatcher, Tom Fern, Tom Kostelnik, and

Michele Witt. See DE 23 (Guadinier Dep.) at 63. The relevant notes state: “Cancel them

all at same time. Keep the position where it is. We are going to reannounce. . . .

Document on . . . restructur[ing].” Id.at 69; DE 23-6 at 1. The use of “reannounce”

alongside the status quo reference is telling. A reasonable and indeed obvious inference



serves up into eastern Kentucky wouldn’t be conducive to travel patterns[.]” Id. at 92.
Further, the underpinnings of the Slone and Seaton opinions are consistent with
Kostelnik’s view. See id.at 145 (“Is it your belief that shutting down . . . the London
office was ever a viable option . . . ? . . . . You know, we needed an office in that area.”).
11
   Approximately January 14, 2010. DE 23 at 59.


                                             19
from this notation is that prior to the cancellation the reorganization initiators knew that

any restructuring plan would not impact or displace the London area director position.

Bearing this in mind, the Court sees a genuine dispute regarding Fern’s motives for (and

truthfulness in) cancelling the Seaton vacancy.

       It is interesting to the Court that Fern and his group spent significant time on a

cancellation-purposed call discussing Seaton as an individual candidate. The January 14

call notes from Witt (DE 27-1) and Guadinier (DE 23-6 at 1) both show this. If the

cancellation decision did not personally target Seaton, why did the call involve detailed

discussion of Seaton’s “suitability issues,” or his prior criminal record? In other words, if

Fern acted only from a genuine and neutral desire to consider reorganization, he would

have had no reason to explore a particular justification for not hiring Seaton at the time.

Such imponderables signal pretext.

       Undoubtedly, and as discussed above, there is significant countervailing proof

indicating the London office closure was a sincere consideration. See DE 25-2 at 14–15.

Yet, the discrimination case law certainly anticipates the possibility that facially valid

explanations for an adverse act can coexist with improper motives. Cf. Jones v. Potter,

488 F.3d 397, 408-09 (6th Cir. 2007) (labeling as “the very definition of pretext” a plan

by an employer to “wait[] for a legal, legitimate reason to fortuitously materialize, and

then use[] it to cover up [the] true, longstanding motivations for firing the employee”).

The Court sees sufficient record proof for a factfinder to believe either Defendant’s

earnest belief or Seaton’s subterfuge narrative.

       If Plaintiff’s burden here were only to establish a triable question on whether the

London-centric reorganization motives were legitimate, Seaton would prevail. Yet, as the




                                             20
Court previously explained, the vacancy cancellation is not, under the theory Plaintiff

advances, an independently actionable event. Rather, Seaton also needed to cast doubt on

Fern’s motives in, months later, selecting Turner. That said, the proof suggesting ulterior

cancellation motives carries consequential weight for the later decision. Generally, a

factfinder believing that Fern was dishonest about the restructuring would have reason to

doubt his overall credibility. Specifically, a factfinder concluding that Fern

disingenuously pointed to reorganization to justify the cancellation might further infer

that Fern’s reliance on the Turner-favorable factors was simply another convenient but

false excuse.

       The Court also must comment on Fern’s arguable dissembling with Seaton

himself. Per Plaintiff, as he began to develop insecurity and heard that Fern might be

meddling with the selection, Seaton went to meet with Fern. In this awkward exchange,

weeks before cancellation, Fern tried to avoid the topic and basically indicated that

Seaton was in the midst of the process and that Fern would have no role in hiring

completion: “And he basically told me that he was not going to get involved in the

process, that I was already involved in getting it processed, and that personnel had

already started dealing with me. . . and for me to work with them, but he was not going to

get involved in the process.” DE 22 at 59–60. Given what actually was happening—Fern

had seized on the reorganization, initiated cancellation of the selection, and indeed

ultimately was the selector on Turner—this exchange, if true, would be the boldest of

deceit by the subject decisionmaker.

       In sum, the vacancy-related proof provides a strong foundation for Seaton’s

pretext case.




                                            21
                            February 12, 2010 - Meeting Notes

       Next, Cheri Guadinier’s February 12, 2010, teleconference notes include a critical

indication of prejudgment regarding Seaton’s candidacy. During the call, either Fern,

Kostelnik, or Hatcher, DE 23 at 82, stated (as a fair inference) that Seaton would “re-

apply for the position [and] not [be] selected[.]” DE 23-6 at 7. This statement

presentsfertile ground for Plaintiff-favorable inferences.

       First, the implicit suggestion—post-cancellation, but amidst “analysis of the

reorganization plan” (DE 23-6 at 7)—that the same position was going to be reposted

(this, of course, from a natural reading of re-apply) adds to doubts about the proffered

cancellation motive. Second, the conference, mid-process, provides a temporal guidepost

connecting the cancellation and ultimate selection. That is, a factfinder with doubts about

the Turner-pick explanation springing from the cancellation could find confirmation in

this additional link in the Plaintiff’s narrative chain. Third, the statement independently

(and reasonably) sheds dubious light on Fern’s explanation for his final selection.

       Fern testified at length about how he evaluated Seaton in comparison to Turner.

DE 38-4 at 13–24.12 He further claimed to have considered Seaton’s application as

selecting official and, indeed, convened a committee specifically for that purpose. Id. at

42–43. Yet, despite testifying that June 2010 was the “first time [he] had occasion to

compare Mr. Seaton directly to Mr. Turner[,]” the Guadinier notes suggest that such

comparison was, at best, a nullity and, perhaps, a total ruse. DE 38-3 at 153–54. Ms. Witt,

RD’s Civil Rights Manager, testified that the statement reflected in Guadinier’s notes


12
  The Court’s role at this stage does not include credibility determinations. Nonetheless,
ALJ Momah’s comments during this portion of Fern’s testimony are, in the Court’s view,
noteworthy. See DE 25-3 at 16 (“[T]here’s certain things that you’re saying that makes
my skin crawl.”).


                                             22
would have raised “red flags” to her. See DE 27 (Witt Dep.) at 55. A factfinder could

certainly react similarly.

        Undoubtedly, these post-cancellation notes could mean different things. But one

plausible view is that the team on the call knew Seaton would reapply, knew Seaton

would not be selected, and knew Seaton would “argue an EEO basis” for the non-

selection. See DE 23-6 at 7; DE 38-3 at 106 (Guadinier confirming that her notes indicate

“they’re not going to select” Seaton if he reapplied). Maybe Nostradamus was also on the

call, because all of this ultimately came to pass.13 And, if Fern (the decider), who already

had pulled the job from Seaton, knew he would never select Seaton, his lofty

comparisons of Seaton and Turner were just window dressing.

        Additionally, the February 12 notes reflect a Fern inquiry regarding recusal and/or

delegating the selection process. Hatcher advised that it could be done but it would be

“irregular[.]” DE 23-6 at 7. Typically, idiosyncrasies in the selection process are a

plaintiff-favorable factor in the pretext analysis. Jenkins v. Nashville Pub. Radio, 106 F.

App'x 991, 995 (6th Cir. 2004) (holding that the plaintiff had raised a triable issue as to

pretext based, in part, on “evidence of irregularities in the application and selection

process”). Here, Fern did not ultimately recuse himself or delegate the selection decision.

Nonetheless, a factfinder could reasonably infer that Fern, by raising the possibility,

believed there were legitimate reasons to question his impartiality.




13
   On the other hand, despite a Guadinier note regarding an apparent instruction to “notify
[ ] Seaton when . . . we are readvertising this position[,]” DE 23-6 at 7, Seaton evidently
was never told about the reposting. See DE 22-6 (Seaton Aff.) at 3. This is consistent
with Guadinier’s prior notation to “say as little as possible[.]” This proof further signals
the rank atmosphere of the selection process.


                                            23
        Thus, Seaton offers grounds for a factfinder to doubt Fern’s motives at

cancellation, on January 15, and to suspect pre-selection, on February 12.

                                Credentials & Prior Selection

        The parties hotly contest Turner and Seaton’s relative qualifications. The defense,

quoting the D.C. Circuit, argues that “[i]n order to justify an inference of discrimination,

the qualifications gap must be great enough to be inherently indicative of discrimination.”

DE 25-2 at 21 (quoting Jackson v. Gonzales, 496 F.3d 703, 707 (D.C. Cir. 2007)).

However, the Sixth Circuit “has never adopted the . . . requirement that in order to raise a

genuine issue as to whether the plaintiff was rejected because of an improper motive

rather than because of the exercise of discretionary business judgment, the plaintiff must

demonstrate qualifications that are ‘vastly-or even clearly’ greater than those of the

successful applicant.” Jenkins, 106 F. App'x at 994.

        The Court, for present purposes, finds the following credential proof relevant:

     1. Fern himself testified that Seaton’s educational experience was clearly superior to
        Turner’s. DE 38-4 at 30.

     2. Seaton previously served as state director of RD’s predecessor agency (FHA)
        from 1981-1987,14 and as an FHA tri-county supervisor from 1973-1975. DE 25-1
        at ¶ 4; DE 23-2 at 1.

     3. Turner had never served (in a non-acting capacity) in a managerial position
        broader than the county level. See DE 25-4 at 30. [Former State Director Slone
        testified that supervisory experience is “70 percent of what” an Area Director
        does and “the number one criteria.” DE 28-3 at 88, 90.]

     4. RD personnel, scoring both applicants (along with several others) using objective
        criteria, ranked Seaton (tied for) first first and Turner (tied for) last. DE 44-1 at 1.




14
   Neither party materially addresses any proposed impact of Seaton’s ignominious
departure from this role. But see DE 25-1 at ¶¶ 5–7. Thus, the Court, consistently, omits
any substantive consideration of these events.


                                               24
     5. The prior selection committee, evaluating Seaton and Turner on the same
        certificate of eligibles, unanimously found Seaton most qualified and
        recommended Brown pick him. DE 38-3 at 68–69.

On the whole, the Court sees objective, non-recency/locality factors favoring Seaton.15

The gap is not enormous and Brown, the original selecting official, acknowledged that

reasonable minds could differ regarding his choice of Seaton. DE 38-3 at 69. But Plaintiff

need not prove he was overwhelmingly more qualified to garner relevant factfinder

attention to a qualification disparity. A higher rating on objective criteria, a unanimous

committee naming him most qualified from a list that included the ultimate selectee, the

Fern-acknowledged gap in education, and the relative disparity in high-level management

experience combine to offer a potential springboard for a pretext inference. See Burdine,

101 S. Ct. at 1097 (“The fact that a court may think that the employer misjudged the

qualifications of the applicants does not in itself expose him to Title VII liability,

although this may be probative of whether the employer's reasons are pretexts for

discrimination.”).16 Indeed, a factfinder inclined to believe that Fern relied on a

convenient excuse (reorganization) to cover his real motives for the cancellation might

also conclude that Fern ignored the areas of Seaton’s superior qualifications and simply

pointed to other narrower grounds where Plaintiff was fortuitously deficient. In short,




15
   The Court also notes that Fern, prior to his appointment, had not worked at RD for
approximately eight years. DE 38-4 at 4. The age of Fern’s experience, though
distinguishable, offers a measure of additional doubt for his principal critique of Seaton’s
resume.
16
   This is not to say that there is reason to doubt the objective legitimacy of a preference
for more recent experience focused in a relevant locale. The Court, at step two of
McDonnell-Douglas, already determined that actual reliance on such criteria would be
legitimate. Criticism of dated experience simply is not code for ageism.


                                            25
there is ample record evidence from which a factfinder could reasonably reject Fern’s

stated rationale for tapping Turner over Seaton.17

           E. Ultimate Burden

       Nonetheless, a factfinder might wonder, based on the proof discussed above:

“Isn’t this an age discrimination case?” It is true that, beyond the prima facie case, the

record analyzed thus far includes little to point the finger at an ageist motive. Further,

“[t]he isolated fact that a younger person eventually replaces an older employee is not

enough to permit a rebuttal inference that the replacement was motivated by age

discrimination.” Chappell v. GTE Prods. Corp., 803 F.2d 261, 267 (6th Cir. 1986).

       However, Seaton’s prima facie case does not stand alone. Again, the record

includes numerous circumstantial bases for doubting Fern’s side of the story. Precedent

makes clear that proof sufficient for “rejection of the [employer’s] proffered reasons will

permit the trier of fact to infer the ultimate fact of intentional discrimination[.]” St.

Mary’s Honor Center, 113 S. Ct. at 2749. A plaintiff who, like Seaton, comes forward

with a prima facie case and good reasons to reject an employer’s narrative is not

“required” to present additional proof. Id. Yet, the cases also recognize the possibility

that “there will be instances where, although the plaintiff has established a prima facie

case and set forth sufficient evidence to reject the defendant's explanation, no rational


17
   The Court would add here that when Fern first selected Turner, he did so without
Seaton even appearing as an eligible. DE 38-3 at 134 (Kostelnick EEOC testimony).
Through some record snafu, RD’s personnel clearinghouse had not included Seaton as a
qualified eligible. Id. Fern, though knowing Seaton’s prior interest and selection, forged
on to select Turner. RD became aware of the problem and sent a revised list. DE 38-3 at
135. Fern then used a concurrence committee for up or down advice on the Turner
choice. See DE 23 at 98. He viewed this as fair consideration of Seaton, although he
repeatedly conceded he had “already” decided on or selected Turner. DE 38-3 at 153; DE
38-4 at 12, 42.


                                            26
factfinder could conclude that the action was discriminatory.” Reeves v. Sanderson

Plumbing Products, Inc., 120 S. Ct. 2097, 2109 (2000); see also St. Mary's Honor Ctr.,

113 S. Ct. at 2754 (“It is not enough . . . to dis believe the employer; the factfinder must

believe the plaintiff's explanation of intentional discrimination.” (emphasis in original)).

       The Court has wrestled with the pretext-only line in this Circuit. Cases like Carter

v. Toyota Tsusho Am., Inc., 529 F. App’x 601, 608 (6th Cir. 2013), directly caution

district courts against requiring heightened proof in the summary judgment context. In

Carter, the Court reversed a summary judgment decision straying too far from a pretext-

only spot. “Thus, to the extent prior case law suggests that to survive summary judgment

a plaintiff must do more than sufficiently call into question the employer’s proffered

reasons for its employment decision, . . . it is no longer the law of this circuit in light of

Reeves.” Id. at 610; see also id. (“Evidence that the employer’s proffered reason for the

termination was not the actual reason thus does not mandate a finding for the employee . .

. but it is enough to survive summary judgment[.]” (quoting Griffin v. Finkbeiner, 689

F.3d 584, 594 (6th Cir. 2012)).

       Despite that, the Sixth Circuit persists in flagging the exception framed by Reeves,

sort of a “usually, but” concept:

       Certainly, there will be instances where, although the plaintiff has
       established a prima facie case and set forth sufficient evidence to reject the
       defendant’s explanation, no rational factfinder could conclude that the
       action was discriminatory. For instance, an employer would be entitled to
       judgment . . . if the record conclusively revealed some other,
       nondiscriminatory reason for the employer’s decision, or if the plaintiff
       created only a weak issue of fact as to whether the employer’s reason was
       untrue and there was abundant and uncontroverted independent evidence
       that no discrimination had occurred.




                                             27
Alberty v. Columbus Twp., 730 F. App’x 352, 359 (6th Cir. 2018) (quoting Reeves, 120 S.

Ct. at 2109). Is this an instance where the normal formula yields to the “exception to the

general rule in Reeves[?]” Id.

       For several reasons, and drawing from Alberty, the Court says no. First, the

pretext proof is not weak. Fern, it appears, had a strong negative reaction to Seaton as the

choice. He orchestrated the de-selection for a position he knew would still need a

candidate. He may have pre-decided that Seaton would not get the re-announced slot.

Fern arguably lied to Seaton about his involvement in the process. There is strong reason

to doubt the veracity of Fern’s narrative about the whole affair. Thus, this is not a case

featuring a “weak issue of fact” regarding employer truthfulness. Alberty, 730 F. App’x at

360. Also, there is no conclusive proof of a nondiscriminatory reason 18 or

uncontroverted, independent evidence “that no discrimination had occurred.” Id. The

proof, indeed, is not conclusive or uncontroverted as to any specific animus or reasoning.

       The lynchpin for Seaton comes from Michele Witt’s January 14, 2010, meeting

notes. From this pre-cancellation teleconference involving Hatcher, Fern, Kostelnik, and

Guadinier, Witt recorded: “Age Disc. = 40 yrs.” DE 27-1. Though this note is, in some

ways, “[i]solated[,]” Witt’s testimony regarding its creation removes it from the category

of “ambiguous comments [ ] too abstract . . . to support a finding of discrimination.”


18
   Certainly, Seaton repeatedly carping about a political reason for Fern’s choices cuts
against an age basis. See, e.g., DE 38-3 at 34 (“I think it’s politics.”); id. at 36 (“[T]he
reason . . . why Mr. Fern did not select me is because he had decided that he didn’t want a
Republican person working for him[.]”); see also Hartsel, 87 F.3d at 800 (“[M]uch of the
evidence most damaging to Hartsel's allegations comes from her own testimony.”); Aka
v. Washington Hosp. Ctr., 156 F.3d 1284, 1290 (D.C. Cir. 1998) (“If a plaintiff shoots
himself in the foot, surely there is no point in sending the case to the jury.”). However,
Fern denied any political motive, DE 25-4 at 4 (Fern Aff.), and Seaton has phrased the
decisional motivations as alternative throughout. See, e.g., DE 22-5 (Seaton EEOC
Compl.).


                                            28
Berry v. Frank's Auto Body Carstar, Inc., 495 F. App'x 623, 626–27 (6th Cir. 2012)

(quoting Ercegovich v. Goodyear Tire & Rubber Co., 154 F.3d 344, 355 (6th Cir. 1998)

(internal modifications omitted)). When asked, at the EEOC hearing, if this note

indicated that part of the meeting discussion concerned whether there was “a potential

age discrimination issue[,]” Witt testified: “Apparently so or I wouldn’t have written that,

because that’s just my mental note of what age discrimination equals.” DE 38-3 at 76; see

also id. at 80 (“[I]f I wrote that down, obviously someone just mentioned age

discrimination[.]”). This mid-process conversation tinges the proof and renders it

reasonably conducive to an ageist inference. Adding, to the prima facie case and pretext

evidence, the sworn age discrimination allegations of Plaintiff19 and Former State

Director Slone and the sum, in the Court’s calculus, is a genuine dispute of material fact.

DE 38-6 & 38-7.

       The defense, unsurprisingly, advances a benign explanation for the Witt note. See

DE 44 at 8 (“The single notation that mentions age is simply a basic statement of

law[.]”); cf. id. at 5 (calling the note “ambiguous”). Further, many of the individuals

involved with the relevant meeting explicitly disavow any improper discussions.

However, the Court’s Rule 56 role mandates (where reasonable) Plaintiff-favorable, not

Defendant-proposed inferences. A factfinder, on this record, could reasonably reach


19
   The Court notes also Kostelnik’s attributed remarks. Kostelnik was the administrative
program director and was working closely with Fern on re-doing the selection. He had a
handle on Fern’s views, DE 38-3 at 138 (“Mr. Fern . . . felt that . . . recentness of
experience was an important characteristic[.]”), and allegedly relayed directly to Seaton
that he was “out of touch” and “out of date[.]” DE 22 at 75 (Seaton attributing such
remarks to Kostelnik). This may simply be a reference to recent experience, but putting it
in the hopper with all other proof, a factfinder could view such talk as prompting the age
discrimination discussion referenced in the Witt notes. Maybe RD was properly walking
a civil rights line, or maybe Fern’s assessment of Seaton has a more pernicious tone. This
will be for the factfinder.


                                            29
multiple conclusions: it could believe the Defendant’s explanation, it could credit

Seaton’s version, or it could—as did ALJ Momah—favor a middle, non-ageist, path. In

the federal courts, however, a choice between reasonable inferences is one for a

factfinder at trial.

        The record here flows through the procedural mechanics of the ADEA. The result

is a narrow set of animus questions to be answered by the finder of fact. Getting to trial is

a far cry from prevailing at trial, but the Court must hew to the standards and allow

Seaton his day.

            F. Lingering Issues

        Finally, the Court takes up several unresolved defense contentions. Defendant,

with its initial memorandum (DE 25-2 at 28) and in reply (DE 44 at 13), remarks on the

fact that Fern is actually older than Seaton. The defense appears to invite the Court’s

invocation of a “same-group” inference, i.e., “the idea that one member of a group is

unlikely to discriminate against another member of the same group.” Wexler, 317 F.3d at

574. However, under the Rule 56 rubric, it would be error for the Court to accept

Defendant’s invitation. See id. (“[T]he district court erred when it invoked the same-

group inference at the summary judgment stage.”).

        Additionally, RD devoted portions of briefing to the so-called, “honest belief”

doctrine. DE 25-2 at 13–14; DE 44 at 6–8. However, this rule only “come[s] into play” if,

“under the first approach to establishing pretext, the plaintiff demonstrates that the non-

discriminatory reason given by the defendant . . . has no basis in fact[.]” McDaniels, 2018

WL 5734695, at *8. Here, as discussed previously, Seaton does not dispute that he lacked

London-based, recent RD experience or contend that no reorganization study occurred.




                                             30
Rather, Plaintiff contends that the “reorganization study” and proffered hiring rationale

were a “sham[.]” E.g., DE 38-7 at ¶ 18. Because Plaintiff pursues the second, “did not

actually motivate” path, the “honest belief rule is . . . inapplicable[.]” McDaniels, 2018

WL 5734695, at *8.

       Plaintiff concedes that Defendant is entitled to summary judgment on his jury trial

and attorney fee (DE 1 at 11) claims. See DE 38 at 19 & 20; see also Lehman v.

Nakshian, 101 S. Ct. 2698, 2701 (1981) (“It has long been settled that the Seventh

Amendment right to trial by jury does not apply in actions against the Federal

Government.”); Boehms v. Crowell, 139 F.3d 452, 462 (5th Cir. 1998) (“We now hold

that ADEA subsection 633a(c) may not be used to award attorney's fees against the

federal government.”). Seaton also waived opposition to Defendant’s request for

dismissal of the cost claim. Humphrey v. U.S. Attorney Gen.'s Office, 279 F. App'x 328,

331 (6th Cir. 2008) (“Thus, where, as here, plaintiff has not raised arguments in the

district court by virtue of his failure to oppose defendants' motions to dismiss, the

arguments have been waived.”) Further, to the extent Plaintiff’s request for “other relief”

(DE 1 at 11) was intended to include a compensatory damage request, the ADEA does

not authorize such recovery. C.I.R. v. Schleier, 115 S. Ct. 2159, 2167 (1995). The Court

grants Defendant summary judgment on these limited relief requests.

IV.    CONCLUSION

       At bottom, the Court must decide whether a factfinder could reasonably find that

age causally drove Fern’s choice of Turner over Seaton. Here, “the record [does not]

conclusively reveal[ ] some other nondiscriminatory reason for the employer’s

decision[.]” Reeves, 120 S. Ct. at 2109 (emphasis added). Nor has Seaton “created only a




                                            31
weak issue of fact as to whether the employer’s reason[s] w[ere] untrue” alongside

“abundant and uncontroverted independent evidence that no discrimination had

occurred.” Id. At trial, Seaton will bear the burden of preponderantly proving a but-for

discriminatory cause, but here he needed only to raise a genuine dispute on that issue. On

review of the full record and under the Rule 56 framework, the Court concludes that there

is sufficient proof for a reasonable trier of fact to find age discrimination. See, e.g.,

Wexler, 317 F.3d at 578 (“In sum, this is a case that on its facts could go either way. . . .

The conflicting proof and the inferences that can be drawn therefrom raise genuine issues

of material fact that preclude the grant of summary judgment[.]”). Accordingly, the Court

denies summary judgment on the ADEA claim.20 For the reasons, to the extent, and on

the terms stated, the Court GRANTS IN PART and DENIES IN PART DE 25.

       This the 28th day of March, 2019.




20
   The Court does not rely on Fern’s alleged cancellation, nearly two decades prior to the
relevant period, of a Rural Utilities Director position after a preferred candidate was
selected. The Court is skeptical of the allegation’s relevance given the absence of any
ageist component and the temporal distance from the 2009-10 events. Cf. McGrath v.
Lockheed Martin Corp., 48 F. App'x 543, 553 (6th Cir. 2002) (rejecting plaintiff’s
“attempt to demonstrate a conflict in the reasons given for his layoff” based, in part, on
statements “temporally remote from the challenged . . . layoff decision.”). In any event,
the Court sees no reason, at this stage and given the result here, to conclusively determine
the evidence’s admissibility for trial purposes. The issue can wait.


                                             32
